DETAILED ACTION
The amendment filed on June 14, 2022 has been entered.
Claim 14 is cancelled, and claims 1, 4-13 and 15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4-13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a casing surrounding the core defining at least a portion of at least one of the first passageway portion and the second passageway portion” in lines 15-16 is indefinite, in that, it is unclear whether a single unit cell, some of the unit cells or all of the unit cells, which each individually define “a first passageway portion and a second passageway portion” is being recited.  Furthermore, the claim may have intended to merely recite “the first passageway and the second passageway.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-13 and 15 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstler et al. (2016/0202003) in view of Miller (10,107,555).
	Gerstler et al. (Figures 1-7) discloses a heat exchanger 100, comprising:
	a core 102 defining a first passageway 110 configured for a first fluid 112 to flow through and a second passageway 114 configured for a second fluid 116 to flow through, the core 102 comprising an assembly comprised of a plurality of unit cells 108 coupled together, each unit cell 108 (Figure 3) of the assembly defining a first passageway portion 148 within an interior volume (defined by interior surface 144) of each unit cell 108 and a second passageway portion 150 at an exterior surface 146 of each unit cell 108, each unit cell 108 including a plurality of first openings 140 into the interior volume for flow of the first fluid through the first passageway portion 148, wherein the assembly forms the second passageway in volumes between the plurality of unit cells 108 coupled together, the assembly being shaped to combine and divide the first fluid in the first passageway portion 148 in each unit cell 108 and to combine and divide the second fluid in the second passageway portion 150 of each unit cell 108 during exchange of heat between the first fluid and the second fluid, and each second passageway portion 150 receives the second fluid from three other second passageway portions 150; 
a casing 106 surrounding the core 102 defining at least a portion of at least one of the first passageway portion 148 and the second passageway portion 150;
	but does not disclose at least one first baffle disposed in the first passageway 110 and the second passageway 114 configured to block one of the first passageway 110 and the second passageway 114 without blocking the other of the first 110 and second passageway 114.

	Miller (Figures 2-10) discloses a heat exchanger 14, comprising:
	a core 44 defining a first passageway 58 configured for a first fluid to flow through and a second passageway 78 configured for a second fluid to flow through, the core 44 comprising an assembly comprised of a plurality of unit cells (e.g. Figures 7 and 10, column 5, lines 28-31) coupled together, each unit cell of the assembly defining a first passageway portion 58 within an interior volume 94 of each unit cell and a second passageway portion 78 at an exterior surface 96 of each unit cell, each unit cell including a plurality of first openings 92 into the interior volume 94 for flow of the first fluid through the first passageway portion 58, wherein the assembly forms the second passageway 78 in volumes between the plurality of unit cells coupled together, the assembly being shaped to combine and divide the first fluid in the first passageway portion 58 in each unit cell and to combine and divide the second fluid in the second passageway portion 78 of each unit cell during exchange of heat between the first fluid and the second fluid; and
	at least one first baffle 18 disposed in the first passageway 58 and the second passageway 78 configured to block the second passageway 78 without blocking the first passageway 58 for the purpose of facilitating fluid inlet distribution of the first fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Gerstler et al. at least one first baffle disposed in the first passageway and the second passageway configured to block the second passageway without blocking the first passageway for the purpose of facilitating fluid inlet distribution of the first fluid as recognized by Miller.
Regarding claim 4, Figures 1-2 of Gerstler et al. disclose the assembly is configured to conform to a shape of the casing 106.
Regarding claim 5, Figure 6 of Gerstler et al. discloses the unit cells 108 of the assembly are coupled in flow communication with each other such that each unit cell 108 is configured to receive the first fluid 112 from at least three other unit cells 108.
Regarding claim 6, Figure 5 of Gerstler et al. discloses one or more sidewalls of each unit cell 108/156 has an at least partially curved shape such that the first passageway portion forms a blended flow passageway.
Regarding claim 7, Figure 2 of Gerstler et al. discloses a first header 122; and a second header 126, wherein the first fluid 112 flows into the first passageway 110 from the first header 122 in a first direction and the second fluid 116 flows into the second passageway 114 from the second header 126 in a second direction different than the first direction.
Regarding claim 8, Figures 1-2 of Gerstler et al. disclose the core 102 is substantially symmetric.
Regarding claim 9, Figure 7 of Gerstler et al. discloses a casing 106; and a peripheral unit cell 168 adjacent the casing 106, the peripheral unit cell 168 configured to direct the first fluid 112/170 in a direction away from the casing to inhibit the first fluid 112/170 becoming trapped in a stagnant zone 172.
Regarding claim 10, Figure 2 of Gerstler et al. discloses a first header 122 coupled to the first passageway 110 to direct the first fluid 112 into the first passageway 110, the first header 122 comprising a plurality of ports 130 in flow communication with the first passageway 110 and the first header 122 decreasing in cross-sectional area in the direction the first fluid 112 flows through the first header 122.
Regarding claim 11, Figure 2 of Gerstler et al. discloses the core 102 further defines a plenum 136 for the second fluid 116 to flow through, the plenum 136 disposed adjacent the first header 122.
Regarding claim 12, Figure 2 of Gerstler et al. discloses a plurality of conduits 125 coupled to the first header 122 and extending adjacent the plenum 136.
Regarding claim 13, Figure 3 of Gerstler et al. discloses each unit cell 108 at least partially defines a first hydraulic diameter of the first passageway 110 and a second hydraulic diameter of the second passageway 114, the first hydraulic diameter being different from the second hydraulic diameter.
	Regarding claim 15, Figure 2 (annotated, below) of Gerstler et al. discloses a second baffle disposed in the first 110 and second passageways 114 and configured to block (i.e. redirect) each of the first 110 and second passageways 114.


    PNG
    media_image1.png
    683
    674
    media_image1.png
    Greyscale

Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the cancelation of claim 14.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the cancelation of claim 14.
Applicant's arguments have been fully considered but they are not persuasive. 
Counsel’s remarks (page 7) with respect to a lack of reason for combining is not well taken.  The Office action (page 4, reproduced below) clearly articulates the motivation to combine, as follows.
“It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Gerstler et al. at least one first baffle disposed in the first passageway and the second passageway configured to block the second passageway without blocking the first passageway for the purpose of facilitating fluid inlet distribution of the first fluid as recognized by Miller.”

The motivation statement “for the purpose of facilitating fluid inlet distribution of the first fluid” is not a conclusory statement, since it clearly states why one of ordinary skill in the art would make the combination.  
Counsel asserts the references do not explicitly disclose the motivation to combine.  In this respect, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Miller discloses “at least one first baffle 18 disposed in the first passageway 58 and the second passageway 78 configured to block the second passageway 78 without blocking the first passageway 58 for the purpose of facilitating fluid inlet distribution of the first fluid,” which is “knowledge generally available to one of ordinary skill in the art.”  Applicants clearly acknowledge the baffle 18 of Miller structurally performs the recited function.  As stated above, the primary reference of Gerstler et al. already discloses “a casing 106 surrounding the core 102 defining at least a portion of at least one of the first passageway portion 148 and the second passageway portion 150.”  In fact, Figures 1-2 of Gerstler et al. discloses the casing 106 surrounds more than the periphery of the core 102 to define the first and second passageways 110, 114.  The baffle 18 of Miller would abut the core 102 of Gerstler et al. inside the casing 106 to provide fluid distribution of only one of the two fluids.
Counsel alleges the baffle 18 of Miller is unnecessary, since Gerstler et al. already discloses structure of the casing 106 to facilitate fluid flow.  This characterization is mistaken, since the casing 106 of Gerstler et al. only has external ports for fluid flow.  An additional structure within the casing 106 provides fluid distribution.  However, the structure is not clearly defined, so the baffle 18 of Miller provides evidence of a fluid distribution structure. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763